Marshall, Ch. J.
The court is of opinion, that the act of assembly contemplates the case where the first execution is not returned nor executed;, that is, where it is out and may be served. The clerk is right in adding the costs of the alias ca. sa. The judgment is for costs, generally; which includes all the costs belonging to the suit, whether prior, or subsequent to-the rendition of judgment. If new costs accrue, the judgment opens to receive them.
Judgment affirmed, with costs.

 The case of Syme v. Johnson is reported in 3 Call 558.